internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom corp 2-plr-106967-99 date date legend parent sub sub sub purchaser target target target business a sellers company officials and tax professionals outside cpas authorized representatives date a date b date c date x dear this letter responds to your letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested by parent as the common parent of the consolidated_group of which the united_states_shareholder of the controlled foreign purchasing_corporation and of the deemed controlled foreign purchasing_corporation is a member to file elections under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338-1 of the income_tax regulations with respect to purchaser’s acquisition of the stocks of target and target and the deemed acquisition of the stock of target sometimes hereinafter referred to collectively as the election or elections on date a the material information submitted for consideration is summarized below parent is the common parent of a consolidated_group that has a taxable_year ending on june and uses the accrual_method of accounting purchaser is a wholly owned subsidiary of sub which in turn is a wholly owned subsidiary of sub which in turn is a wholly owned subsidiary of sub which in turn is a wholly owned subsidiary of parent parent sub and sub are domestic corporations and sub and purchaser are foreign_corporations their applicable country of formation is indicated in the above redacted legend all of the corporations named in the immediate preceding sentence along with other subsidiaries of parent that are not relevant for purposes of this request are included in parent’s consolidated_income_tax_return ie the domestic corporations by being directly included and the foreign_corporations by being listed on form_5471 information_return with respect to a foreign_corporation all of the shares of stock of target were owned by target and target all of the shares of stock of target and target were owned by sellers as indicated in the above redacted legend sellers are foreign citizens and residents whose country of residency and citizenship is indicated in the above redacted legend target target and target are foreign_corporations their country of formation is indicated in the above redacted legend and sometimes hereinafter referred to collectively as the target or targets parent and its subsidiaries and the targets are engaged in business a purchaser was formed to acquire the targets it is represented that none of the targets were subject_to united_states taxation none were required to file united_states tax returns and none were passive investments companies that made a sec_1295 election on date a parent purchaser and sellers entered into a stock purchase agreement for purchaser to acquire all of the outstanding_stock of the target and target including target also on date a purchaser acquired all of the stock of target and target including target from sellers for cash in fully taxable transactions it is represented that purchaser was not related to sellers within the meaning of sec_338 and that the acquisition and deemed acquisition of each of the targets constituted a qualified_stock_purchase within the meaning of sec_338 after the acquisitions ie on date x target and target were amalgamated into purchaser also after the acquisitions the targets and their successor were included in purchaser’s consolidated_income_tax_return ie by being listed on form_5471 information_return with respect to a foreign_corporation parent timely filed its return for the year in which the acquisitions occurred and the return was filed consistent with the election although a copy of the election was not attached to the return a statement was attached that an extension of time had been requested under sec_301_9100-1 to make the formal election parent always intended to make the election the election was due on date b which is after date a but for various reasons it was not filed on date c which is after date b company officials and tax professionals outside cpas and authorized representatives discovered that the election was not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessments under sec_6501 has not expired for parent’s and its subsidiaries’ or the targets’ taxable_year s in which the acquisitions occurred the taxable_year s in which the election should have been filed or any taxable_year s that would have been affected by the election had it been timely made moreover the service has not discovered the failure to make the election and in fact the subject returns have not been examined by the service sec_338 permits certain stock purchases to be treated as asset purchases if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_1_338-1 and v provide inter alia that a foreign purchasing_corporation or deemed foreign purchasing_corporation is not eligible for the special rule under sec_1_338-1 ie which specifies a filing_date for the election that is later than the filing_date required by sec_338 and sec_1_338-1 if such foreign_corporation is considered subject_to united_states tax eg is a cfc or is required to file a united_states income_tax return sec_338 provides that the term purchase means any acquisition of stock but only if the basis of the stock in the hands of the purchasing_corporation is not determined in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or under sec_1014 relating to property_acquired_from_a_decedent the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and the stock is not acquired from a person the ownership of whose stock would under sec_318 be attributed to the person acquiring such stock sec_1_338-1 provides that a purchasing_corporation makes a sec_338 election for target by filing a statement of sec_338 election on form_8023 in accordance with the instructions on the form the sec_338 election must be filed not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs a sec_338 election is irrevocable sec_1_338-1 provides that the united_states_shareholders as defined in sec_951 of a foreign purchasing_corporation that is a controlled_foreign_corporation as defined in sec_957 taking into account sec_953 may file a statement of sec_338 election on behalf of the purchasing_corporation if the purchasing_corporation is not required under sec_1_6012-2 other than sec_1_6012-2 to file a united_states income_tax return for its taxable_year that includes the acquisition_date form_8023 must be filed in accordance with the instructions to the form and a copy of the form must be attached to form_5471 information_return with respect to foreign_corporation and filed with respect to the purchasing_corporation by each united_states_shareholder for the purchasing_corporation sec_1_338-1 provides that the term target_affiliate has the same meaning as in sec_338 applied without sec_338 and that if a target_affiliate is acquired in a qualified_stock_purchase it is also a target sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets under sec_338 new target's deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target's deemed purchase causes a qualified_stock_purchase of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation's assets is considered to take place after the deemed sale and purchase of target's assets sec_1_338-2 provides that if an election under sec_338 is made for target old target is deemed to sell target’s asserts and new target is deemed to acquire those assets under sec_1 h b new target’s deemed purchase of stock of another corporation is a purchase for purposes of sec_338 on the acquisition_date of target if new target’s deemed purchase causes a qualified_stock_purchase qsp of the other corporation and if a sec_338 election is made for the other corporation the acquisition_date for the other corporation is the same as the acquisition_date of target however the deemed sale and purchase of the other corporation’s assets is considered to take place after the deemed sale and purchase of target’s assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338-1 and sec_1_338-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by company officials and tax professionals outside cpas and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that parent requested relief before the service discovered that the election was not filed that parent’s applicable returns have not be examined and that no returns have been flied that are not consistent with the election the information also establishes that tax professionals were responsible for the election that purchaser and target relied on the tax professionals to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and iv based on the facts and information submitted including the representations that have been made we conclude that parent has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group of which the united_states_shareholder of the controlled foreign purchasing_corporation and of the deemed controlled foreign purchasing_corporation is a member to file the election with respect to the acquisition and deemed acquisition of the stocks of the targets as described above the above extension of time is conditioned on parent making the election for target target and target rather than just for target and the taxpayers' parent’s and its subsidiaries’ targets' and and if they have any u s tax_liability sellers’ tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 parent as the common parent of the group should file the elections in accordance with sec_1_338-1 and sec_1 g that is new elections on form sec_8023 not forms 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions on the election form purchaser and old targets must file or amend if and as applicable their applicable return s to report the acquisitions as sec_338 transactions and to attach a copy of the form sec_8023 and a copy of this letter more specifically old targets must file separate final returns if and as applicable and the new targets must be included in parent’s return by being listed on form_5471 information_return with respect to a foreign_corporation for the first year following the acquisitions also a copy of this letter should be attached to the election forms see sec_1_338-1 and1 g and announcement 1998_2_irb_38 no opinion is expressed as to whether purchaser's acquisition of the targets’ stocks qualify as a qualified_stock_purchase whether the acquisition of targets’ stocks qualify for sec_338 treatment and if the acquisition of targets’ stocks qualify for sec_338 treatment as to the amount of gain_or_loss recognized if any by the targets on the deemed asset sales in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer its employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter is being sent to the authorized representatives listed on your powers of attorney on file in this office sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
